PER CURIAM.
Appellant was sentenced as an habitual felony offender to 64.05 months for possession of a firearm by a convicted felon, pursuant to a plea agreement which specified the prosecutor would recommend an habitual felony offender sentence in accordance with the low end of the sentencing range under the guidelines. The trial court and the prosecutor expressly recognized that appellant reserved his right to appeal the eighteen points for firearm possession which were included in the guidelines score, where appellant was convicted and sentenced solely of a firearm possession offense and two misdemeanors. Counsel for the state properly concedes that under the decision in White v. State, 714 So.2d 440 (Fla.1998), appellant’s sentence should be reversed and remanded for re-sentencing, based upon a corrected score-sheet.
Accordingly, we reverse the sentence imposed for possession of a firearm by a convicted felon, and remand this cause for re-sentencing based upon a corrected guidelines calculation.
JOANOS, MINER and DAVIS, JJ., CONCUR.